Citation Nr: 0943928	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of throat 
cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to June 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
claim.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.

2.  The Veteran has been diagnosed with cancer of the larynx, 
which is presumptively associated with herbicide exposure.

3.  The competent medical evidence is against a link between 
the Veteran's presumed in-service Agent Orange or other 
herbicide exposure and his residuals of throat cancer. 


CONCLUSION OF LAW

The Veteran's throat cancer was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.313 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in July 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.  

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the October 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, two VA 
medical examinations, and private medical evidence as 
identified by the Veteran.  The Veteran has submitted 
personal statements, and service personnel records (SPRs).  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

Regarding the Veteran's Social Security Administration (SSA) 
Records:  the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Although disability determinations 
by the SSA are not controlling on the VA, they are pertinent 
to the adjudication of a claim for VA benefits and VA has a 
duty to assist the Veteran in gathering these records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  The VA will end its efforts to 
obtain records from a federal department or agency only if 
the VA concludes that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(c)(3).  The AOJ has attempted to acquire 
the Veteran's SSA records; however, the AOJ received a 
response from the SSA indicating that such records were 
unavailable in November 2008.  The AOJ notified the Veteran 
of this in January 2009, and has not received any response to 
date.  As such, the Board is reasonably certain that such 
records do not exist.  Id.  Therefore, the Board concludes 
that the duty to assist the Veteran in gathering information 
to advance his claim has been met.

The Veteran's representative has indicated that the VA 
medical examinations of record have not considered whether 
the Veteran's throat cancer is the result of his smoking 
which was a form of self-medication for the Veteran's now 
service-connected posttraumatic stress disorder (PTSD).  In 
disability compensation (service-connection) claims, the VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The VA medical examinations of January and March 2008 are 
based on a review of the medical record, an examination of 
the Veteran, and provide a rationale for the opinion given.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); also see Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value).  No medical evidence 
which contradicts these opinions has been submitted by either 
the Veteran or his representative.  The Board also notes that 
there is no medical evidence demonstrating that his history 
of smoking was linked to his service-connected PTSD.  
Additionally, as to any current effects on the lungs of the 
Veteran's tobacco use during service, for claims filed after 
June 9, 1998, as here, such an illness will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Finally, the Veteran has provided a history of smoking for 
forty years ending in 2006 (indicating that the Veteran began 
smoking in 1966, at around the time of his entry to active 
duty service).  See the March 2008 VA medical examination.  
The Veteran was diagnosed with PTSD in August 2008, two years 
after he has stated that he quit smoking.  As there is no 
evidence that the Veteran's smoking was self-medicating for 
his PTSD, and, in fact the evidence of record weighs against 
such a conclusion, the Board finds that the VA examinations 
of record are adequate for resolution of the Veteran's 
claims. 

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis for Service Connection for Throat Cancer

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Respiratory cancers (including cancer of 
the lung, bronchus, larynx, or trachea) are associated with 
herbicide exposure for purposes of this presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The above respiratory cancers must have become manifest to a 
degree of 10 percent or more at any time after the last date 
on which the Veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran contends that he has throat cancer as a result of 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed in Vietnam.  The Veteran's DD Form 214 indicates 
that the Veteran received the Vietnam campaign medal and the 
Vietnam service medal.  In addition, the Veteran has 
presented SPRs indicating service in Vietnam, including the 
award of two Purple Hearts and two Bronze Stars for combat, 
thereby confirming that he served in combat in Vietnam during 
the Vietnam era.  On this basis, it is presumed he was 
exposed to a herbicide agent - such as Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

As mentioned, the first and fundamental requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, the Veteran has claimed that he was 
diagnosed has having throat cancer.  He was diagnosed and 
treated for cancer of the larynx in August 2004.  A VA 
medical examination was provided on January 2008 for an 
opinion as to whether or not the Veteran's claimed cancer 
fell within the cancer of the larynx presumption.  The VA 
examiner indicated that the Veteran's claim of throat cancer 
was properly classified as a laryngeal cancer and thus was 
within the presumption for exposure to Agent Orange or an 
other toxic herbicide agent.

The Veteran has provided history of his diagnosis of and 
treatment for laryngeal cancer in 2004.  The later medical 
treatment records indicate treatment for throat pain, plaques 
in the throat, laryngeal neoplasms, and vocal cord lesions.  
Finally, a VA medical treatment record of December 2008 
indicates that the Veteran has had ongoing trouble swallowing 
and recommended that the Veteran consume a "chopped/soft 
diet with nectar-thick liquids due to high aspiration risk."  
These records clearly indicate a diagnosis and treatment for 
cancer of the larynx as well as ongoing treatment for the 
residuals of this cancer.  Consequently, the determinative 
issue is whether these disorders are somehow attributable to 
the Veteran's military service, including his presumed 
exposure to Agent Orange or other herbicide while in Vietnam.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

With respect to the presumption of service connection due to 
Agent Orange, cancer of the larynx is listed as a 
presumptively service-connected disorder for Veterans who 
have been exposed to Agent Orange.   38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is for application in this case.  
However, affirmative evidence or evidence of an intercurrent 
cause may serve to rebut the presumption of service 
connection.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  
As such, the Board notes the extensive documentation 
throughout the record of the Veteran's history of tobacco 
use.  Furthermore, the March 2008 VA medical examination, 
after a review of the evidence of record, concluded that the 
Veteran's throat cancer is "less likely than not... caused by 
or related to agent orange or military service."  This 
opinion was thorough, supported by an explanation, based on a 
review of the claims file, and supported by the evidence of 
record which has showed a consistent self-reported history of 
tobacco use by the Veteran.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight).  No medical 
evidence to the contrary has been submitted.  The Veteran has 
indicated his belief that the Veteran's throat cancer is the 
result of his exposure to Agent Orange.  See the Veteran's 
statement of May 2007, and March 2008 substantive appeal (VA 
Form 9).  There is no evidence presented that the Veteran has 
the requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
see also 38 C.F.R. § 3.159(a)(1).  As such, the Veteran's lay 
opinion is outweighed by the medical evidence of record.  
Therefore, the Board concludes that the presumption of 
service connection for the Veteran's throat cancer as due to 
exposure to Agent Orange has been rebutted.

This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not afforded the presumption listed in 38 C.F.R. 
§ 3.309(e), but exposure to a herbicide is presumed or proven 
by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current 
throat cancer on a direct basis, to include as due to 
herbicide exposure is not warranted.  In this case, even 
though the Veteran is presumed exposed to a herbicide as a 
result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no competent medical evidence of a 
nexus between his throat cancer and his military service, to 
include as due to exposure to herbicides at that time.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  In fact, the medical opinion of March 2008 
indicates that it is less likely than not that the Veteran's 
throat cancer was due to his military service.  The Board 
notes that the Veteran's representative has also raised the 
possibility that if the cause of the Veteran's throat cancer 
was his tobacco use, the Veteran's tobacco use may have been 
self-medication for his now service-connected PTSD.  The 
Veteran was granted service connection for PTSD in September 
2008, which was diagnosed in August 2008.  In addition, the 
Veteran has provided a history of smoking for forty years 
ending in 2006, which would indicate that he started smoking 
at around the time of his entry into active duty service.  
See the March 2008 VA medical examination.  The Veteran was 
diagnosed with PTSD in August 2008, two years after he ceased 
smoking, and about forty years after his discharge from 
service.  As such, there is no evidence of record to indicate 
that the Veteran's smoking during and after service was self-
medicating for his PTSD.  With medical evidence against a 
connection between the Veteran's service and his throat 
cancer, the Board cannot grant service connection for the 
Veteran's throat cancer on a direct basis.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's throat cancer was first diagnosed and treated 
in 2004, over thirty years after service, there is no lay or 
medical evidence of throat cancer prior to that period.  
Therefore, throat cancer cannot be service connected through 
a history continuity of symptomatology, as no such history 
has been shown.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's residuals of throat cancer 
claim on either a direct, or presumptive basis.  Therefore, 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of throat cancer, to include 
as a result of exposure to herbicides, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


